                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 THOMAS J. SHANNON,

                Petitioner,                                          Civ. No. 18-15420 (PGS)

        V.


UNITED STATES OF AMERICA,                                            MEMORANDUM AND ORDER

                Respondent.


        Petitioner is proceeding pro se with a motion to vacate, set aside or correct his sentence

pursuant to 28 U.S.C.   § 2255. This Court received petitioner’s § 2255       motion in October, 2018.

(See ECF 1). Thereafter, petitioner requested, and was granted, additional time in which to file a

memorandum of law in support of his          § 2255   motion. (See ECF 2 & 6). Petitioner subsequently

filed his memorandum of law in support of his          § 2255   motion in December, 2018. (See ECF 9).

The government filed its response to the       § 2255   motion in July, 2019. (See ECF 23 & 24).

        Two months after the response was filed, petitioner filed two letters with this Court. (See

ECF 25 & 26). Petitioner requests that he be given his “case discovery” from his trial and

appellate counsel in the form of twenty-eight cds and dvds. (See ECF 25 at 1). Additionally, he

notes that he does not have a copy of his memorandum of law in support of his          §   2255 motion

because it was filed by a paralegal when petitioner was housed at a different correctional facility.

(See id. at 2). Finally, petitioner seeks the appointment of counsel. (See ECF 26).

        This Court conducted a phone conference between the parties considering the requests

made by petitioner in his letters to the Court on November 20, 2019. During that conference, this

Court inquired of petitioner’s need for additional materials. This inquiry was made because

petitioner had already filed his   §   2255 motion. While petitioner stressed his need for his “case
 discovery,” the only particular document referenced with any real specific particularity during

the conference call was the amended search warrant.1 However, this Court notes that the

government supplied petitioner with the amended search warrant as Exhibit B to its response in

opposition to petitioner’s    §   2255 motion. (See ECF 23-2). Rule 6(a) of the Rules Governing          §
2255 Cases indicates that for good cause, a court may authorize a party to conduct discovery.

However, petitioner has not come forward with enough good cause to warrant granting him the

opportunity to conduct discovery at this time. Nevertheless, this Court will order the Clerk to

serve Exhibit B of the government’s response to petitioner out of the abundance of caution.

        As stated above, petitioner also states that he does not have a copy of his memorandum of

law filed in support of his   §   2255 motion. This Court will have the Clerk send petitioner a copy

of his memorandum of law in support of his        § 2255        motion.

        Petitioner also requests the appointment of counsel. Petitioner does not have a right to

counsel in habeas proceedings. See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991),

superseded on other grounds by statute, 28 U.S.C.           § 2254.   However, 18 U.S.C.    §
3006A(a)(2)(B) provides that the court has discretion to appoint counsel where ‘the court

determines that the interests ofjustice so require       ...“   In Reese, the Third Circuit explained that in

determining whether counsel should be appointed, a court “must first decide if petitioner has

presented a nonfrivolous claim and if the appointment of counsel will benefit the petitioner and

the court. Factors influencing a court’s decision include the complexity of the factual and legal




  In his letter, petitioner also alludes to pictures attached to the government’s brief that petitioner
has never seen before. Nevertheless, petitioner did not raise these pictures as issues during the
conference call. Furthermore, petitioner fails to show good cause for why these pictures would
require this Court granting discovery at this point related to the claims raised given that
petitioner has already filed his § 2255 motion.

                                                     2
issues in the case, as well as the pro se petitioner’s ability to investigate facts and present claims.”

Reese, 946 F.2d at 263-64.

        This Court does not find that the appointment of counsel is warranted at this time. Indeed,

petitioner has already filed his     §   2255 motion and the issues involved in this case do not appear

overly complex. Thus, his request will be denied. The denial will be without prejudice. If this

Court determines that an evidentiary hearing is warranted on any of petitioner’s claims,

appointment of counsel will be reviewed at that time. In light of the fact that petitioner did not

possess a copy of his brief in support of his      §   2255 motion, additional time in which to file a

reply brief in support of his   §   2255 motion is granted.

        Finally, after the phone conference, petitioner filed another letter with this Court that

indicates a request to add an ineffective assistance of counsel claim to this action. (See ECF 29).

Respondent shall be given thirty days in which to file a response to petitioner’s request.

Thereafter, petitioner shall have thirty (30) days in which to file a reply to the government’s

response to his request.

        Accordingly, IT IS this             day of December, 2019,

        ORDERED that petitioner’s request for discovery (ECF 25) is denied; and it is further

        ORDERED that petitioner’s request for the appointment of counsel (ECF 26) is denied

without prejudice; and it is further

        ORDERED that petitioner shall have sixty (60) days from the date of this memorandum

and order in which to file his reply brief in support of his      § 2255   motion, should he elect to do

so; and is further




                                                        3
        ORDERED that respondent shall file a response to petitioner’s request to amend his     §
2255 motion (ECF 29) within thirty (30) days of this order; petitioner may file a reply within

thirty (30) days of respondent’s response should he elect to do so; and it is further

       ORDERED that the Clerk shall serve: (1) this memorandum and order; (2) Exhibit B to

the government’s response to the      § 2255   motion (ECF 23-2); and petitioner’s memorandum of

law in support of his   § 2255   motion (ECF 9) on petitioner by regular U.S. mail.



                                                                     i’4L
                                                                PETER G. SHERIDAN
                                                                United States District Judge




                                                    4
